Citation Nr: 0800035	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-41 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to an initial compensable disability rating 
for sciatica of the right lower extremity. 

3.  Entitlement to an initial compensable disability rating 
for sciatica of the left lower extremity. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1966.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied a disability rating higher than 20 percent for the 
veteran's low back disability, granted service connection and 
assigned noncompensable (i.e., zero percent) ratings for 
sciatica involving each lower extremity, and denied a TDIU.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the veteran's service-connected disabilities involving 
degenerative disc disease of the lumbosacral spine and 
associated sciatica of the right and left lower extremities.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  

The medical records, at present, do not clearly indicate 
whether the veteran is unemployable as the result of his 
service-connected disabilities as opposed to his nonservice-
connected disabilities.  For example, in a July 2004 letter, 
a VA physician explained that the veteran is unable to 
perform his duties as a friction crane operator because of 
his disabilities involving diabetes and degenerative disease 
of the cervical and lumbar spine.  In a June 2003 report, 
J.M., M.D., opined that the veteran is disabled from any type 
of physically demanding gainful employment as a result of his 
service-related back injury in 1964 - but does not mention 
his ability to perform sedentary work.  Lastly, a March 2003 
decision from the Social Security Administration (SSA) notes 
that the veteran is unable to work due to severe impairments 
resulting from coronary artery disease, degenerative joint 
disease of the cervical and lumbar spine, peripheral 
neuropathy, and hypertension. 

Unfortunately, the record does not contain a medical opinion 
as to whether the veteran is unable to secure and maintain 
gainful employment (physical or sedentary) in light of his 
service-connected low back disability with associated sciatic 
in each lower extremity.  As stated by the Court in Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not 
reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on her 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).  A VA examination is therefore required to address 
this issue. 

Accordingly, the case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA medical 
examination to determine the effect of 
his service-connected low back disability 
with associated sciatica in each lower 
extremity on his employability.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner in 
connection with the examination.  


Any special diagnostic studies deemed 
necessary should be performed, including 
an electromyography (EMG) and a nerve 
conduction study (NCS) to identify the 
symptoms due to the service-connected 
sciatica as opposed to any nonservice-
connected diabetic neuropathy.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include the severity of sciatica 
involving each lower extremity.  In 
particular, the examiner should indicate 
whether paralysis is present in either 
lower extremity, and, if so, whether it 
is complete or incomplete.  If incomplete 
paralysis is present, the examiner should 
state whether it is mild, moderate, 
moderately severe, or severe.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, 
which are (1) degenerative disc disease 
of the lumbosacral spine, (2) sciatica of 
the left lower extremity, and (3) 
sciatica of the right lower extremity. 

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



